Citation Nr: 1222954	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-40 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to Agent Orange/herbicide exposure.

2.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served in the Navy from April 1962 to April 1964, November 1968 to August 1970, and October 1970 to June 1989.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2008 rating decision of the VA Regional Office (RO) in Jackson, Mississippi.

The Veteran was afforded a Board hearing in March 2012 at the RO in Jackson, Mississippi.  The transcript is of record.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has peripheral neuropathy related to exposure to Agent Orange/herbicide exposure in Vietnam.  Alternatively he argues that his peripheral neuropathy is secondary to service-connected disability, including type II diabetes.  

Review of the record discloses that the Veteran has been diagnosed as having peripheral neuropathy of the lower extremities; however, the etiology of such is in dispute.  Tricare records from Keesler Air Force Base dated in August 2005 reflect that the appellant was seen for complaints of increasing bilateral lower extremity numbness/tingling and a burning sensation with associated changes in gait.  Magnetic resonance imaging (MRI) of the spine was conducted with findings that included central canal stenosis, bilateral neuroforaminal narrowing, and disc space narrowing.  The Veteran's degenerative disc disease of the lumbar spine is service connected.  

Subsequent Tricare records consistently reflect an assessment of peripheral neuropathy attributable to diabetes mellitus, type II.  Private clinical records also refer to peripheral neuropathy related to type II diabetes.  The appellant's type II diabetes is service connected.  On the other hand, in April 2006, private nerve conduction studies in April 2006 were interpreted as showing, among other things, bilateral lower extremity peroneal nerve entrapment that was found to be moderate to severe in degree.  The board-certified physician with whom the Veteran appears to have consulted at that time recited his symptoms and noted the history of diabetes but did not attribute the findings to that disorder or any other etiology.  

The Veteran was afforded an examination by a VA physician's assistant in September 2009.  Following review of the claims folder, the examiner determined that given the usual clinical course of diabetes and peripheral neuropathy, prior nondiagnostic nerve studies, other symptoms that included gait abnormalities, the type of symptoms the appellant had, history of back surgery, etc, it was "less likely than not" that peripheral neuropathy was caused by or the result of type II diabetes.  The examiner did not provide or suggest an etiology for peripheral neuropathy, to include Agent Orange/herbicide exposure.  

In view of the above, the Board does not have the requisite information to grant or deny service connection for peripheral neuropathy at this time, to include as secondary to service-connected disability.  The Board is prohibited from making conclusions based on its own medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, further development is indicated, specifically to determine the origin of peripheral neuropathy and whether it is related to service or a service-connected disability, including degenerative disc disease.  The fulfillment of VA's statutory duty to assist the Veteran includes requesting a contemporaneous and thorough VA medical examination, to include by a specialist when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the record reflects that the Veteran receives continuing Tricare outpatient treatment for peripheral neuropathy as well as lumbar disc disease.  The most recent records date through December 2009.  It also appears that he was treated at a VA outpatient facility through June 2008.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, records dating from January 2010 should be requested from Tricare at Keesler Air Force Base, and VA outpatient records dating from July 2008 should be retrieved and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Request Tricare clinical records at Keesler Air Force Base from January 2010, and VA outpatient records dating from July 2008 and associate with the claims folder.

2.  After a reasonable time for receipt of the above, schedule the Veteran for a VA examination by an appropriate VA physician (preferably a neurologist) to determine whether peripheral neuropathy of the lower extremities is related to service, including Agent Orange exposure, or was caused or worsened by service-connected disability, including type II diabetes and/or lumbar spine degenerative disc disease.  The claims folder must be made available to the examiner and clinical findings should be reported in detail. 

The examination report must include complete rationale for the opinions and conclusions reached.  

3.  
After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


